Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DANIEL CHAVEZ,


                                    Appellant,

v.

SANDRA NAVAREZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00216-CV

Appeal from
 65th District Court

of El Paso County, Texas

(TC # 2006-724)



MEMORANDUM OPINION


	Daniel Chavez attempts to appeal from an order denying a motion to recuse the trial court
judge.  Finding that the interlocutory order is not appealable, we dismiss the appeal for want of
jurisdiction.
	Generally, a Texas appellate court has jurisdiction to hear appeals from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  An appellate court has jurisdiction
to hear appeals from interlocutory orders and judgments only when specifically authorized by statute.
Qwest Communications Corp. v. AT & T Corp., 24 S.W.3d 334, 336 (Tex. 2000).  Texas Rule of
Civil Procedure 18a(f) provides that if a motion to recuse is denied, the denial may be reviewed for
abuse of discretion on appeal from the final judgment.  Tex.R.Civ.P. 18a(f); In re Union Pacific
Resources Co., 969 S.W.2d 427, 428 (Tex. 1998)(orig. proceeding).  The record before us does not
indicate that a final judgment has been entered in this cause.  On July 25, 2007, the Court notified
Appellant of its intent to dismiss the appeal unless Appellant could demonstrate that the Court has
jurisdiction of the appeal.  Appellant has not filed any response.  Because Appellant has brought an
interlocutory appeal of the denial of a motion to recuse, we conclude we do not have jurisdiction over
this appeal. Accordingly, we dismiss the appeal for want of jurisdiction.

October 11, 2007					

							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.